           Case 5:19-cr-00535-JFL Document 115 Filed 06/21/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

UNITED STATES OF AMERICA            :
                                    :
            v.                      :                      No. 5:19-cr-00535
                                    :
FRANCES EDDINGS (1) and              :
JUDE DENIS (2)                       :
____________________________________

                                            ORDER

       AND NOW, this 21st day of June, 2021, upon consideration of Defendant Frances Eddings’s
motion to dismiss the Superseding Indictment, see ECF No. 110, and for the reasons set forth in the
Opinion issued this date, IT IS ORDERED AS FOLLOWS:
       Defendant Eddings’s motion to dismiss the Superseding Indictment, ECF No. 110, is
DENIED.


                                                           BY THE COURT:


                                                           /s/ Joseph F. Leeson, Jr.
                                                           JOSEPH F. LEESON, JR.
                                                           United States District Judge




                                                 1
                                              061821
